By the Court, Ingraham, P. J.
In the case of Douglass, it was held, in ’this court, that one publication, two days before the "passage of the resolution, was sufficient. That case, I understand, was reversed on the ground that there was no sufficient publication before the passage of the resolution in each board. I am still of the opinion that the statute only requires the notice to be published once; and that the resolution shall not be passed until two days after such notice. The statute says the resolution &c. shall not' be passed or adopted until after such notice has been published at least two days. Judge Andrews, in the case of Douglass, says: “ The design was to apprise the tax-payers, in the manner pointed out in the statute, of *167any contemplated improvement, that by remonstrance or suggestion the same might be modified or prevented.”
[First Department, General Term, at New York,
June 3, 1872.
It is reasonable to suppose that such notice would be more available by waiting two days after its publication, than by requiring two publications within twenty-four hours previous to the time of acting. There was nothing in the Douglass case that decided this question, and I see no reason for changing the views expressed on this point.
All laws requiring a party to have a given number of days’ notice, have been construed to mean one notice served so many days before the act can be done. Thus, the notice of time to plead used to be a notice of twenty days. Notice of trial is a notice of fourteen days; and so in regard to all other notices served on the opposite party.
The notice of sale by sheriffs, and other notices to be published,' are generally directed to be published once a week, or oftener by special direction.
In addition to what has been said as to all the above entitled cases, we think that the publication of the resolution as sent to the board of aldermen, in the communication of the Croton board, in the Matter of Bassford, was a sufficient compliance with the statute.
The object of the law was to provide notice, to persons interested, that such a proposition was pending before the board. That object was as fully attained by publishing the resolution as recommended by the Croton board, as it would have been if offered by a member of the board of aldermen. Either would give notice of the pendency of the resolution before the board; and that is all that the law requires.
I think these orders should be reversed.
Orders reversed.
Ingraham, Leonard and Gilbert, Justices.]